53 F.3d 344NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Raymond Keith FOSTER, Keith Mfg. Co., Inc. and Keith SalesCo., Plaintiffs-Appellants,v.HALLCO MANUFACTURING CO., INC. and Olaf A. Hallstrom,Defendants/Cross-Appellants.
Nos. 94-1014, 94-1036.
United States Court of Appeals, Federal Circuit.
Feb. 4, 1994.
ON MOTION
ORDER

1
Upon review of Hallco Manufacturing Co., Inc. et al. and Raymond Keith Foster's joint submission, it appears that the dismissal of appeal nos. 94-1014, -1036 was improvidently granted.


2
Accordingly,

IT IS ORDERED THAT:

3
(1) As to appeal nos. 94-1014, -1036, the court's January 10, 1994 order is vacated, the mandate is recalled, and the appeals are reinstated.


4
(2) Hallco's brief is due within 30 days.